Citation Nr: 0419531	
Decision Date: 07/20/04    Archive Date: 08/04/04

DOCKET NO.  03-28 853A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a chronic 
cardiovascular disorder to include hypertension, coronary 
artery disease, and coronary artery bypass graft residuals.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel




INTRODUCTION

The veteran had active service from February 1964 to February 
1966.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 rating decision of the 
St. Petersburg, Florida, Regional Office (RO) which denied 
service connection for a chronic cardiovascular disorder to 
include hypertension.  The veteran has been represented 
throughout this appeal by the American Legion.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  The Department of Veterans 
Affairs (VA) will notify the veteran if further action is 
required on his part.  


REMAND

The veteran advances that his chronic hypertension, coronary 
artery disease, and coronary artery bypass graft residuals 
were precipitated by his service-connected post-traumatic 
stress disorder (PTSD).  A June 2002 written statement from 
K. Ramireddy, M.D., conveys "probably hypertension, but I 
doubt his coronary artery disease is related to PTSD."  An 
April 2003 written statement from the veteran states that he 
was under the ongoing care of Ivan A. Ramos, M.D., his family 
physician.  Clinical documentation of the cited treatment is 
not of record.  The VA should obtain all relevant VA and 
private treatment records which could potentially be helpful 
in resolving the veteran's claim.  Murphy v. Derwinski, 1 
Vet. App. 78, 81-82 (1990).  

The veteran has not been afforded a VA examination for 
compensation purposes to determine the nature and etiology of 
his chronic cardiovascular disabilities.  The VA's statutory 
duty to assist the veteran includes the duty to conduct a 
thorough and contemporaneous examination so that the 
evaluation of the claimed disability will be a fully informed 
one.  Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  
Accordingly, this case is REMANDED for the following action: 
1.  The RO should contact the veteran and 
request that he provide information as to 
all post-service treatment of his chronic 
cardiovascular disabilities including the 
names and addresses of all health care 
providers.  Additionally, the veteran 
should also be asked to provide any 
evidence in his possession that pertains 
to the claim.  Upon receipt of the 
requested information and the appropriate 
releases, the RO should then contact K. 
Ramireddy, M.D., Ivan A. Ramos, M.D., and 
all other identified health care 
providers and request that they forward 
copies of all available clinical 
documentation pertaining to treatment of 
the veteran, not already of record, for 
incorporation into the record.  

2.  The RO should then request that 
copies of all VA clinical documentation 
pertaining to the veteran's treatment 
after August 2003, not already of record, 
be forwarded for incorporation into the 
record.  

3.	The RO should then schedule the 
veteran for a VA examination for 
compensation purposes in order to 
determine the current nature and 
severity of his chronic cardiovascular 
disabilities.  All indicated tests and 
studies should be accomplished and the 
findings then reported in detail.  The 
examiner should advance an opinion as 
to 

(1)	the etiology of all identified 
cardiovascular disabilities and 
(2)	 whether it is more likely than 
not (i.e., probability greater 
than 50 percent); at least as 
likely as not (i.e., probability 
of 50 percent); or less likely 
than not (i.e., probability less 
than 50 percent) that any 
identified cardiovascular 
disability was initially 
manifested in or otherwise 
originated during active service; 
is etiologically related to or 
increased in severity beyond its 
natural progression as the result 
of his service-connected PTSD; or 
is in any other way causally 
related to active service?  

Send the claims folders to the examiner 
for review.  The examination report 
should specifically state that such a 
review was conducted.  

4.  The RO should then readjudicate the 
veteran's entitlement to service 
connection for a chronic cardiovascular 
disorder to include hypertension, 
coronary artery disease, and coronary 
artery bypass graft residuals.  If the 
benefit sought on appeal remains denied, 
the veteran and his accredited 
representative should be issued a 
supplemental statement of the case (SSOC) 
which addresses all relevant actions 
taken on the claim for benefits, to 
include a summary of the evidence and 
applicable law and regulations 
considered, since the issuance of the 
last SSOC.  The veteran should be given 
the opportunity to respond to the SSOC.  

The veteran is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The veteran's appeal must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or by the United States Court of 
Appeals for Veterans Claims (Court) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs 
to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.  



	                        
____________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).  


